DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rovner.
Rovner discloses a ligature strap for a mouthpiece, wherein removing ligature strap material to create a gap passing completely through the ligature strap (paragraph 0057), each gap comprising a length and a width extending perpendicular to the length.
Although the applicant’s kerfs are achieved by the removal of material, Rovner does not specifically call the gaps formed by the removal strap material kerfs.	.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to disclose the gaps as disclosed in Rovner caused by the removal of material as kerfs since the applicant defines kerfs as a “gap within the ligature strap created by the removal of strap material”.
Rovner does not discloses the specific gap widths recited by the applicant, or the use of a mechanical instrument including a laser and/or engraving machine 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a machine as a means to cut the gaps to specific dimensions as recited by the applicant to form the gaps  as recited in Rovner in order provide precise cuts based on a user’s design choice.

4.	Claims 25-27, and 30-40 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The indicated allowability of claims 21-24, 28, and 29 are withdrawn in view of the newly discovered reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837